Name: Commission Regulation (EEC) No 3085/88 of 6 October 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 275/ 12 Official Journal of the European Communities 7. 10. 88 COMMISSION REGULATION (EEC) No 3085/88 of 6 October 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1 889/87 (2), and in particular Articles 9 (2) and 6a (2) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2792/88 (4), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1852/88 (^ as last amended by Regulation (EEC) No 2926/88 (6) ; Whereas Commission Regulation (EEC) No 3153/85 Q, as last amended by Regulation (EEC) No 3770/87 (8), lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 in the period from 28 September to 4 October 1988 for the Spanish peseta require in theory, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, the monetary compen ­ satory amounts applicable for Spain to be altered ; whereas, however, the monetary gap for all sectors due to the variation in the peseta over that period is within the neutral margin laid down for the fixation of the monetary compensatory amounts ; whereas, however, the conversion rates for the peseta laid down pursuant to Article 10 of Regulation (EEC) No 1677/85 should be updated, HAS ADOPTED THIS REGULATION : Article 1 Annex III to Regulation (EEC) No 1852/88 is replaced by Annex III to this Regulation . Article 2 * This Regulation shall enter into force on 10 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 164, 24. 6 . 1985, p . 6 . (2) OJ No L 182, 3 . 7. 1987, p . 1 . (3) OJ No L 164, 24. 6 . 1985, p . 11 . (4) OJ No L 250, 9 . 9 . 1988 , p . 12. (Ã  OJ No L 167, 1 . 7. 1988, p. 1 . ( «) OJ No L 264, 24. 9 . 1988, p. 14. o OJ No L 310, 21 . 11 . 1985, p. 4. « OJ No L 355, 17. 12. 1987, p. 16. 7. 10 . 88 Official Journal of the European Communities No L 275/ 13 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,79908 65,5736 55,2545 Dkr 0,517655 12,1270 10,2187 DM 0,135710 3,17925 2,67895 FF 0,455152 10,6628 8,98483 F1 0,152910 3,58220 3,01849 £ Irl 0,0506579 1*18676  £ 0,0426860  0,842633 Lit  2 342,69 1 974,02 Dr 10,9196 255,812 215,556 Esc 11,1091 260,251 219,296 pta 8,92279 209,033 176,138